Rugg, C.J.
The writ, as amended, described this action as one of tort or contract. There were four counts in the *142declaration but there was no allegation that all counts were for one and the same cause of action. G. L. c. 231, § 7, Sixth. Hulett v. Pixley, 97 Mass. 29. The cause of action set forth in all the counts was damage to the goods of the plaintiff by the defendant to whom they were entrusted. Two of the counts appear to be founded on breach of a contract for transportation of the goods from Fall River to Washington, D. C., and two counts on breach of a contract to transport, and to store the goods in a suitable warehouse. There are also allegations of negligence in three of the counts. There is in law no objection to the combination of these counts in one declaration. Flye v. Hall, 224 Mass. 528, 529, and cases cited. For aught that appears the measure of damages was the same as to all the counts. At the close of the evidence the defendant requested the plaintiff to be ordered to elect upon which count he would rely. No exception was saved to the denial of that request. See Clapp v. Campbell, 124 Mass. 50. The defendant filed a motion for a directed verdict in her favor. This was refused. The defendant’s exception to the denial of. this motion presents the only question of law before us. There was evidence tending to show delivery of the goods of the plaintiff to the defendant and damage to those goods by the defendant. Manifestly a verdict could not have been -directed in favor of the defendant. Advantage cannot be taken of possible misjoinder of counts or defects in pleadings this way and at this stage of the proceedings. All -arguments of the defendant are directed to matters which might have been made the subject of requests-for rulings. ■ In the absence of such requests and of exceptions to the charge it must be assumed that adequate instructions covering all issues were given. Townsend v. Hargraves, 118 Mass. 325, 333. Ganley v. Lamson, 274 Mass. 236.
The plaintiff filed in this court a motion to amend the declaration by inserting a sentence to the effect that all the counts were for one and the same cause of action. G. L. c. 231, § 125. That motion is denied, because unnecessary at so late a point in the litigation.

Exceptions overruled.